Citation Nr: 1012157	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Veteran now resides in Florida, so 
the matter is now handled by the RO in St. Petersburg, 
Florida.

The Veteran requested a hearing before the Board; however 
she cancelled the hearing in December 2009.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not 
related to active service.

2.  The Veteran's tinnitus is not related to active service.

3.  The Veteran has PTSD that is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not due to or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus is not due to or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009).  Under the VCAA, when VA 
receives a claim, it is required to notify the claimant and 
her representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim; 
that VA will seeks to provide; and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied 
by a letter sent to the Veteran in June 2005 that fully 
addressed the entire notice element and was sent prior to 
the initial regional office decision in this matter.  The 
letter informed her of what evidence was required to 
substantiate her claim and of her and the VA's respective 
duties for obtaining evidence.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained personnel records, service treatment records, VA 
outpatient treatment records, and VA medical opinions and 
examinations pertinent to the issues on appeal.  Therefore, 
the available medical evidence and records have been 
obtained in order to make an adequate determination.

Neither the Veteran nor her representative has identified 
any additional existing evidence that has not been obtained 
or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of matter, the benefit of the doubt will be given to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or that the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  She asserts she was 
exposed to hazardous noise during service from pots and 
pans, gun noise and yelling of supervisors.  The Veteran 
testified during a December 2007 RO hearing that she had to 
load shells into the 350-inch loaders and that firing 
exercises were conducted with no hearing protection.

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1963 showed normal hearing 
of 5 to 10 decibels (dB) in the range of 500 Hertz to 4000 
Hertz.  Normal hearing ranges from 0 to 20 dB in all 
frequencies, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  There was no indication that the Veteran complained 
of tinnitus.  The separation examination in July 1966 shows 
normal hearing on a whispered voice test of 15/15 
bilaterally, with no mention of tinnitus.

It is not until 2005, more than 30 years after discharge 
from service, that there is medical evidence of hearing loss 
or tinnitus.  Evidence of a prolonged period without 
apparent medical complaints can be weighed against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  VA 
outpatient records do not indicate the Veteran is currently 
receiving treatment for her bilateral hearing loss or 
tinnitus.	

The Veteran was afforded a VA examination in April 2005.  
The Veteran reported that her hearing loss and tinnitus can 
interfere with daily communication.  On the authorized 
audiological evaluation in April 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
35
40
LEFT
25
10
20
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner stated there was mild sensorineural hearing loss in 
the right ear, with the exception of a normal threshold at 
1000 Hz.  Hearing in the left ear was within normal limits 
from 500 to 2000 Hz, dropping to a mild sensorineural 
hearing loss.

The results from the VA examination subsequent to service 
show current bilateral hearing loss as it is defined by VA 
regulation and the reported tinnitus, and therefore, the 
current disability requirement for service connection is 
satisfied.  However, the question remains whether a medical 
nexus exists between the current hearing loss, tinnitus, and 
the Veteran's claimed in-service noise exposure.

The evidence does not provide a competent medical nexus 
between the Veteran's current bilateral hearing loss or 
tinnitus and service.  The examiner for the April 2005 VA 
examination opined that the Veteran's hearing loss and 
tinnitus was not caused by or a result of military service.  
The rationale for this opinion was that the Veteran's 
hearing was found to be within normal limits upon discharge.  
Additionally, the examiner stated that there was no evidence 
of tinnitus reported prior to the recent claims and 
therefore, the examiner could not resolve the issue of 
tinnitus without resort to mere speculation.  There is no 
medical evidence providing an opinion to the contrary of 
record.  Therefore, the Board finds that the preponderance 
of medical evidence is against a nexus between the Veteran's 
current hearing loss and tinnitus and her in-service 
exposure to noise.

The Board recognizes the Veteran's contentions, namely that 
during her work as a cook she was exposed to prolonged noise 
in a confined area and was also exposed to loud noises 
during training exercises.  Although the Veteran has given 
her own opinion that her current hearing loss and tinnitus 
resulted from noise exposure during service, lay persons are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The examiner's medical opinion has greater 
probative value than the Veteran's subjective opinion 
regarding the etiology of the hearing loss and tinnitus.

In sum, the Board acknowledges that the Veteran has current 
bilateral hearing loss and tinnitus.  However, because of 
the absence of a medical nexus between her current hearing 
loss, tinnitus, and active duty, the amount of time that 
elapsed since military service without treatment, and the 
medical opinion against the claim, the Board finds that the 
evidence is against a grant of service connection for 
bilateral hearing loss and tinnitus.

III.  Entitlement to Service Connection for PTSD

The Veteran asserts that she has PTSD as the result of an 
assault that occurred during service. The Veteran contends 
that she was raped on the U.S.S. Gyatt in approximately 
September 1964.  She asserts that she never told anyone 
because the assailant threatened that he would kill her if 
she told anyone.  The Veteran asserts that she self 
medicated with alcohol after the incident and attempted 
suicide on several occasions, including crashing her car 
shortly after the assault occurred.  The Veteran also 
testified in December 2007 that she had blocked the rape 
from her memory after many years.

VA regulations provide that if PTSD is based on an in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of 
the stressor and such evidence includes, but is not limited 
to, a request for a transfer to another military duty 
assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause, or unexplained economic or 
social behavior changes. Under 38 C.F.R. § 3.304(f)(3), VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor. Service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated while 
performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training. 38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131; 
38 C.F.R. § 3.303(a), 3.6(c)(1).

Here, the Board finds the requirements for service 
connection have been met.  The initial element is met 
because the Veteran's diagnosis of PTSD is documented, for 
example, in a December 2007 VA treatment record.  The 
Veteran has submitted extensive evidence of her current 
treatment at VA inpatient and outpatient centers.  The 
Veteran also submitted evidence that in May 2007 she was 
enrolled in the Military Sexual Trauma Clinic at the VA.

As for the second element, the Board finds the Veteran's 
stressor has been corroborated.  At the outset, the Board 
observes that the Veteran's account of her stressor has been 
consistent throughout the record.  The Veteran's service 
treatment and personnel records also corroborate the 
stressor.  

Although there are no service treatment records specifically 
regarding the assault, the Veteran was admitted to the 
hospital and treated for a liver injury approximately a 
month after the assault, in October 1964.  Records indicate 
the Veteran fell asleep while driving and hit several cars, 
injuring her liver.  The Veteran testified in December 2007 
that this incident was ruled an accident, but it was an 
attempt at suicide.  

In May 1966, the Veteran complained of anxiety, nervousness 
and an inability to control her drinking.  The Veteran's 
Chief was consulted, and he indicated the Veteran did a poor 
job as a cook and was affecting the morale of the crew.  
Additionally, it was noted that the Veteran had requested 
permission to grow a beard because he was afraid that he 
would cut himself seriously.  He was diagnosed with chronic 
alcoholism and an emotionally unstable personality.  
Personnel records indicate the Veteran was declared unfit 
for overseas duty by reason of inability to cope with her 
drinking problem in May 1966.  In June 1966 the Veteran was 
admitted to the hospital for an anxiety reaction.  Records 
indicate the Veteran admitted to drinking heavily because of 
relationship problems with a girlfriend.  It was strongly 
recommended that the Veteran be separated from service.  The 
Veteran testified in December 2007 that the June 1966 
hospitalization was the perfect opportunity to report the 
assault, but she did not report it at that time because she 
felt ashamed.   Additionally, VA outpatient records indicate 
the Veteran stated that when she was hospitalized during 
service, the doctors didn't understand what she was trying 
to tell them.  In July 1966, personnel records indicate the 
Veteran was separated from service by reason of 
unsuitability.

The Veteran has received an objective, medical diagnosis of 
posttraumatic stress disorder due to sexual assault.  As 
stated previously, in May 2007 she was referred to the 
Military Sexual Trauma Clinic for PTSD focused treatment.  
Additionally, in December 2007 she was diagnosed with PTSD - 
Military Sexual Trauma.  Resolving all doubt in favor of the 
Veteran, the Board finds the Veteran's stressor has been 
corroborated.

The Veteran was afforded a VA examination April 2005.  The 
Veteran described the assault during service and reported 
that after the assault the assailant threatened her.  The 
Veteran reported nightmares, flashbacks, hypervigilance, 
poor sleep, paranoia, anxiety and depression.  She admitted 
to isolating herself and that she has had these symptoms 
since the military.  It was noted that the Veteran has a 
history of polysubstance dependance.  The Veteran was 
diagnosed with PTSD and alcohol dependence in remission and 
the examiner opined that it was as likely as not that the 
Veteran's substance dependence was related to her PTSD.

The Veteran's VA treating therapist indicated in a letter 
from September 2005 that the Veteran has been receiving 
treatment since February 2002.  The therapist stated that 
the Veteran was diagnosed with PTSD and she experiences 
irritability, anger, isolation/withdrawal, nightmares, 
hypervigilance and an exaggerated startle response.  
Furthermore, the therapist stated that the Veteran's PTSD is 
in relation to a sexual trauma that occurred in the 
military.  There is no nexus evidence to the contrary in the 
claims file.  

In sum, the Veteran has been diagnosed as having PTSD as a 
result of her experiences during active service, and there 
is sufficient evidence corroborating the in-service 
personal/sexual attack.  Resolving doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for PTSD. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


